I dissent from so much of the opinion as holds that the limitations of Section 246 of the Constitution apply to mere employees. The president and professors of the University of Kentucky and other state supported schools are not officers within the meaning of the section, and its limitations should not be applied to them. The subject matter of Section 246 is primarily a function of legislation, and the section should not be given such a narrow or strained construction as will prevent the Legislature from meeting responsibilities occasioned by changing conditions of society so far as that is possible within the limitations expressly imposed. Today states and their subdivisions engage in manifold activities of which the most far-sighted statesmen of fifty years ago had not the slightest conception. Many of these activities, though proper and necessary under modern conditions, are far removed from what were deemed governmental functions and "official duties" when our Constitution was adopted. Surely the framers of the Constitution never contemplated that the provisions of Section 246 should apply to persons employed by the state or its subdivisions to render services of an unusual or highly technical nature requiring special training and preparation. *Page 120 
When they referred to "public officers" and "official duties" they did not have in mind school teachers, librarians, accountants, architects, engineers, and others skilled in the professions. They intended the section to apply to public officers performing the customary executive, legislative, and judicial functions of government. So long as the section remains in the Constitution it should be strictly enforced, but it should be confined to public officers performing official duties and we should not declare at this late day for the first time that it was intended to include employees. In construing a constitutional provision courts are limited to the language used and are controlled by what the framers of the instrument said and not by what they might have meant to say. Where a constitutional provision is free from all ambiguity there is no room for interpretation or addition. It must be accepted by the courts as it reads. If the framers of our Constitution had any thought that mere employees should be affected by the limitations in Section 246, nothing would have been simpler than so to phrase the section as to exclude implication or speculation. I think Section 246 should be construed to mean exactly what it says, and should not be extended beyond the clear implication of the language employed.